On Petition for a Rehearing.
Elliott, C. J.
It is certainly true that this court can not be called upon to decide a question not decided by the trial court. It is equally true that the record must affirmatively show that the questions sought to be reserved under section 347 of the code of 1852 were decided by the court trying the cause. The statement of the party to the court, that he ■desires to reserve a question, is not sufficient. The record must show a decision upon the question, and must contain so much of the proceedings as will enable the appellate court to fully understand the nature of the question.
The statute does not contemplate the reservation of mere abstract questions. Real questions, such as actually arise during the progress of the trial, may be reserved, but not mere general questions, which are not presented in the progress of the cause. A question upon an instruction may doubtless be reserved, but not by a general statement of the abstract question of law which counsel may suppose it to present. The question, in such a case, may be reserved by setting out the instruction, the exception to it, and so much of the pleadings and record as may be necessary to fully and accurately present, on appeal, the real question which was actually presented to and passed upon by the trial court.
Petition overruled.
Woods, J., did not participate in the decision of this cause.